DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The preamble indicates that the claims are directed to methods of “stimulating and controlling stem cell differentiation on a modified material substrate”.  The steps that follow – (1) providing a material substrate and (2) treating that substrate with a plurality of pulsed light beams to create a modified surface that includes a biomimetic architecture – are directed to a method of making a modified material substrate (that can be used for stimulating and controlling stem cell differentiation).  It is unclear whether the claims require (1) the substrate for cell culture being made (as indicated by the active providing and treating steps) or (2) something more than creating the substrate useful for cell culture, such that the preamble’s stimulating and controlling stem cell differentiation occurs. For this reason, independent claim 1 is indefinite.  Claims 2-12 depend from claim 1 and do not resolve this ambiguity and are rejected on this basis.
For the purposes of examination, the preamble is interpreted as reciting a method for creating a modified material substrate capable of stimulating and controlling stem cell differentiation.   
Claim 7 is further rejected as it recites “instructive properties” – this term is not define by the original disclosure nor readily understood by a person of ordinary skill in the art; as such, it is indefinite.  
For the purposes of examination, claim 7 is interpreted as not reciting this term.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 9, 11, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cunha et al. (Nanomedicine, 2015).
	The claims are directed to making substrates that are useful for stem cell differentiation including the steps of providing a medical use, material substrate with a modifiable surface or interior bulk location and treating the surface with a plurality of pulsed light beams to produce a modified surface that includes biomimetic architecture capable of accelerating and controling stem cell differentiation.
	The claims are directed to providing a material substrate with a surface of interior bulk location available for modification and treating the surface with a pulsed light beam to obtain a biomimetic architecture.  
	Cunha et al. teach laser surface texturing as a surface treatment of Ti-6Al-4V alloy implants to improve osteblastic commitment of human mesenchymal stem cells (hMSCs).  (Abstract).  More specifically, Cunha et al. teach titanium alloy plates were surface textured using a chirped-pulse regenerative amplification laser system.  (pg. 726, Materials & Methods, Table 1).  
	With respect to claim 5, Cunha et al. teach that the modified surface includes textures that improve differentiation of hMSCs.  (Abstract; pg. 726, 2nd col, 1st partial para.; pg. 728, Table 2).  
	With respect to claim 9, Cunha et al. teach the modified surface includes an extracellular matrix (ECM)-like environment, more specifically, that the topography created serves as a replacement for the ECM.   (p. 725).  
	With respect to claim 11, Cunha et al. teach pulsed light beams are based on a computer-generated laser script that generates command signals based on the script.  (p. 726-727, “Femtosecond laser treatment”).  
	With respect to claim 12, Cunha et al. teach the material substrate is a titanium alloy – a metal.  (pg. 726, Materials & Methods, Table 1).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-4, 6-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cunha et al. (Nanomedicine, 2015) as applied to claims 1, 5, 9, 11 and 12 above, and further in view of Livingston et al. (Applied Physics, 2008) and von der Mark et al. (Cell Tissue Res, 2010, cited in IDS filed on Jan. 14, 2021).  
Cunha et al. does not teach using a plurality of laser genotype pulse scripts to create the biomimetic surface.
Livingston et al. teach that genotype laser material processing enables high fidelity patterning that can be readily integrated into laser-material processing schemes for commercial and industrial applications.  
Von de Mark et al. teach that biomimetic design for tissue engineering focuses on generating implants that can mimic the physical, chemical and topographical microenvironment of the extracellular matrix.  (Abstract)
     It would have been obvious for one of ordinary skill in the art at the time of the effective filing date to have modified the method of making an implant taught by Cunha et al. to incorporate using discrete laser genotype pulse scripts (as taught by Livingston) because it would have been obvious to combine prior art elements according to known methods to yield predictable results. Substituting discrete laser genotype pulse scripts for the laser surface texturing taught by Cunha et al. would have led to predictable results with a reasonable expectation of success because both Livingston teaches that the technology is ready for transferring to new fields, Von de Mark et al. indicate that being able to have precise control in mimicking the physical, chemical and topographical microenvironment of the ECM will greatly advance substrate design and Cunha et al. teach that laser-modified surfaces can be used in implants to enhance differentiation of stem cells.  
Please note that the claims currently recite limitations very generally – inducing a biological result (claim 3); each pulse having a characteristic wavelength or amplitude or duration (claim 4); charge distribution, electric field variation, standing voltaics, or compositional variations (claim 6); conductive properties, inductive properties (claim 7); magneto-mechanical inclusions, ferroelectric inclusions, piezoelectric inclusions (claim 8) – without having a specific desired effect that is concretely claims or having limitations that relate to a specific level of precision, prior art which generally teaches these ideas is enough to render these claims obvious.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840. The examiner can normally be reached Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached at 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TERESA E KNIGHT/Primary Examiner, Art Unit 1631